Citation Nr: 1742838	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative disc disease, claimed as a low back condition.  

2. Entitlement to service connection for diabetic retinopathy, claimed as blurred vision, to include as secondary to service-connected diabetes mellitus.  

3. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This claim was remanded for further development by the Board in December 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

During the pendency of the appeal, the RO issued a rating decision in July 2016, grating the Veteran service connection for post-traumatic stress disorder (PTSD) with co-existent depression.  This grant represents the full benefit sought on appeal.  Therefore, the Veteran's claims of entitlement to service connection for PTSD and depressive disorder are no longer before the Board.    

The Board's December 2015 remand also addressed the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). A July 2016 rating decision granted a TDIU, effective February 11, 2016.  The Veteran has not expressed disagreement with that decision.  Therefore, the matter is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for diabetic retinopathy, claimed as blurred vision, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's low back condition is not etiologically related to service.  

2. The Veteran's service personnel records reveal that he served in the Republic of Vietnam; thus, he is afforded the presumption of exposure to herbicidal agents during service.

3. Hypertension did not manifest in service or to a compensable degree within one year thereafter and is not otherwise related to the Veteran's military service.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back condition are not met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for establishing service connection for hypertension, to include as secondary to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim by a letter dated in February 2011.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for his hypertension and back disability claims in February 2016 and April 2016, respectively.     

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2016 and April 2016 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Governing Law

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden, 381 F.3d at 1167.  

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
As degenerative disc disease (arthritis), and hypertension are considered to be a chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis

A. Low Back Condition

The Veteran contends that he has a back condition that is related to his period of active service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for a low back conditions is not warranted.  

The Veteran was diagnosed with lumbar spine degenerative disc disease in January 2011.   See January 2011 Private Treatment Records.  An October 2011 MRI revealed that the Veteran had degenerative disc changes and facet arthroplasty of the lumbar spine.   See October 2011 VA Treatment Records.  In April 2016, the Veteran underwent a VA examination to determine the nature and etiology of his claimed back condition.  After review of the Veteran's  claims file and an examination of the Veteran, the examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by service.  In her rationale, the examiner stated that there was no evidence that the Veteran had any low back complaints during service, or evidence that he injured his back in service.  She noted that the first evidence of a lumbar condition was a January 2011 diagnosis of degenerative disc disease.  Further, she opined that the Veteran's low back condition was due to normal progression of the aging process.  

The Board finds that the evidence preponderates against the Veteran's claim.  In that regard, the Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for any back conditions.  In fact, on the Veteran's November 1970 Report of Medical History, the Veteran marked that his spine, as well as his musculoskeletal system were normal, and he did not indicate that he had any issues with his back.  Moreover, on clinical evaluation, the Veteran's back was found to be normal.  See November 1970 Separation Examination.  

Following separation from service, the Veteran did not seek treatment for his back, and there is no evidence of any back disabilities within one year of his military service.  In that regard, the Veteran did not complain of any back conditions for many years following his separation from service, with the first notation of record being 2011.   Moreover, there is no indication that the Veteran's disability occurred in service or manifested to a compensable degree within one year of separation from service.  Arthritis or characteristic manifestations of the disease process were not noted at the Veteran's separation examination in November 1970, and the record contains no evidence within one year of separation from service with regard to a back condition.  Thus, the Board concludes that arthritis did not manifest in service or within the one year presumptive period. 38 C.F.R. §§ 3.307, 3.309.

Moreover, as noted above, the April 2016 VA examiner opined that the Veteran's back condition was not related to service and he provided a detailed rationale for her opinion.  The examination report reflects that the examiner reviewed the Veteran's record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the April 2016 examination is sufficient for appellate review and of significant probative value.  There is no competent medical evidence of record to refute this opinion.

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  

However, the Board finds that the Veteran is not competent to directly link any current disability to service.  In this regard, the question of causation here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are not competent evidence.  See Jandreau, supra. 

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claims for service connection for a low back condition is denied.  

B. Hypertension

The Veteran contends that his hypertension that is related to his period of active service.  

The Veteran is currently diagnosed with hypertension.  Hypertension is defined by VA regulations to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). Hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.  Hypertension is compensable at a 10 percent rating when diastolic blood pressure is predominantly 100 or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

As a preliminary matter, the Board notes that the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  There is also no indication that hypertension manifested within one year of his separation from service.  The Veteran's entrance examination showed a systolic blood pressure reading at 128, and a diastolic reading at 70.  See September 1967 Entrance Examination.  The Veteran's separation examination  showed a systolic blood pressure reading at 118, and a diastolic reading at 72.  See August 1970 Separation Examination.  Moreover, on the Veteran's November 1970 Report of Medical History, the Veteran indicated that his heart palpitations and blood pressure were normal, and he did not indicate that he had any issues with his heart.  Moreover, on clinical evaluation, the Veteran's heart was found to be normal.  See November 1970 Separation Examination.  

Following separation from service, the Veteran did not seek treatment for his hypertension, and there is no evidence of any hypertension within one year of his military service.  In that regard, the Veteran did not complain of hypertension for many years following his separation from service, with the first notation of record being a diagnosis of approximately 2003, as reported by the Veteran.  See February 2016 VA examination report.   Moreover, there is no indication that the Veteran's disability occurred in service or manifested to a compensable degree within one year of separation from service.  Hypertension or characteristic manifestations of the disease process were not noted at the Veteran's separation examination in November 1970, and the record contains no evidence within one year of separation from service with regard to hypertension.  Thus, the Board concludes that hypertension did not manifest in service or within the one year presumptive period. 38 C.F.R. §§ 3.307, 3.309.

Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current hypertension to his active service or any incident therein, to include herbicide exposure.  

In February 2016, the Veteran was afforded a VA examination to address the nature and etiology of his claimed hypertension.  The Veteran reported that he was diagnosed with hypertension in 2003.  The first notation of hypertension in the record is from January 2011.  See January 2011 Private Treatment Records.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by exposure to Agent Orange.  In his rationale, the examiner stated that although hypertension is not listed as a presumptive condition related to Agent Orange exposure, the 2012 National Academy of Sciences Institute of Medicine's Veterans and Agent Orange Update was reviewed, which states that there is suggestive evidence to link hypertension to Agent Orange exposure.  In that regard, the examiner noted that there was limited evidence that Agent Orange causes or aggravates hypertension.  The examiner further explained that evaluation of additional medical literature failed to show that exposure to Agent Orange causes, aggravates, or is a risk factor to develop hypertension.  

The examiner additionally stated that the Veteran had essential hypertension, which in about 95 percent of cases, no cause can be established.  However, he noted that the Veteran had risk factors to develop hypertension such as age and smoking two packs of cigarettes per day for approximately 40 years.  He continued by noting that review of the record indicated that the Veteran's hypertension did not manifest itself in an unusual manner, in that there were no complications from hypertension or erratic blood pressure, hospitalizations, or emergency department visits to suggest it.  

The examination report reflects that the examiner reviewed the Veteran's record and elicited a thorough medical history.  Stefl, 21 Vet. App. at 123; Ardison, 6 Vet. App. at 407.  Moreover, the examiner provided a detailed rationale for his opinion.  See Monzingo, 26 Vet. App. at 105.  As such, the Board finds that the February 2016 examination is sufficient for appellate review and of significant probative value.  There is no competent medical evidence of record to refute this opinion.

As noted above, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336.  In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  

However, the Board finds that the Veteran is not competent to directly link any current disability to service.  In this regard, the question of causation here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are not competent evidence.  See Jandreau, supra. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a); Fagan, 573 F.3d at 1286; Skoczen, 564 F.3d at 1323-29.  Accordingly, the Veteran's claims for service connection for hypertension is denied.  



ORDER

Entitlement to service connection for degenerative disc disease, claimed as a low back condition, is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

Unfortunately, a remand is required in this case for the claim of service connection for diabetic retinopathy, claimed as blurred vision, to include as secondary to diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his diabetic retinopathy is a result of his period of active service.  In February 2016, the Veteran was afforded a VA examination to address the nature and etiology of his claimed diabetic retinopathy.  The examiner concluded that the Veteran did not have diabetic retinopathy at the time of examination.  However, the examiner diagnosed the Veteran with incipient senile cataracts, atrophic nasal pterygium, and mild blepharitis.  

The examiner opined that the Veteran's loss of vision was due to incipient senile cataracts and refractive errors, hyperopia, astigmatism, and presbyopia.  However, the Board finds this opinion to be inadequate to decide the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the examiner found that the Veteran did not have diabetic retinopathy at the time of examination, she did not address the Veteran's January 2011 diagnosis of diabetic retinopathy.  Moreover, the examiner stated that the Veteran's loss of vision was not secondary to his service-connected diabetes mellitus.  However, the examiner did not opine as to whether the claimed condition, diabetic retinopathy, or mild blepharitis, atrophic nasal pterygium, or incipient senile cataracts were caused or aggravated by the Veteran's service connected diabetes mellitus.  Further, examiner did not address whether the Veteran's claimed diabetic retinopathy, or any of the other diagnosed eye conditions are a related to service on a direct basis.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eye condition(s).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the AOJ should return the claims file to the examiner who completed the February 2016 VA eye examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's eye condition(s).    

b) Whether it is at least as likely as not (50 percent probability or greater) that an eye condition first manifested in service, was caused by service, was aggravated by service, or is otherwise etiologically related to service.  

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye condition(s) was proximately caused or aggravated by the Veteran's service-connected diabetes mellitus.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  Also, the examiner should specifically address the Veteran's January 2011 diagnosis of diabetic retinopathy.  See January 2011 Private Treatment Records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


